Citation Nr: 9905908	
Decision Date: 03/03/99    Archive Date: 03/11/99

DOCKET NO.  96-22 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for a bilateral hand 
disability, to include carpal tunnel syndrome.

2.  Entitlement to an increased evaluation for service-
connected lumbosacral strain, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans 
Services


ATTORNEY FOR THE BOARD

C. A. Kersten, Associate Counsel



INTRODUCTION

The veteran served on active duty from December 1973 to May 
1988.

In February 1989, the Department of Veterans Affairs (VA) 
Regional Office in Honolulu, Hawaii (the RO) denied the 
veteran's claim of entitlement to service connection for a 
left hand condition.  The veteran did not appeal that 
decision.  In June 1992, the Honolulu RO reopened and denied 
the veteran's claim of entitlement to a bilateral hand 
disability.  In August 1992, the veteran submitted a Notice 
of Disagreement as to the June 1992 RO decision.  However, 
the RO did not issue a statement of the case or take any 
further action on the claim.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 1996 RO rating decision which 
denied the veteran's attempt to reopen her claim of 
entitlement to service connection for weakness of both hands 
and denied the veteran's claim of entitlement to an 
evaluation in excess of 10 percent for service-connected 
lumbosacral strain.  

In a Statement of the Case dated in April 1996, the Honolulu 
RO determined that the veteran had submitted new and material 
evidence for the purpose of reopening her claim of 
entitlement to service connection for a bilateral hand 
condition.  The RO then denied the claim on the merits.

In July 1998, the RO issued a rating decision in which it 
denied the veteran's claim of entitlement to an increased 
evaluation for service-connected posttraumatic stress 
disorder (PTSD), evaluated as 30 percent disabling, denied an 
increased evaluation for service-connected bilateral knee 
bursitis, evaluated as 10 percent disabling, and continued 
the denial of an increased evaluation for service-connected 
low back strain, evaluated as 10 percent disabling.  The 
issues of entitlement to increased evaluations for PTSD and 
for bilateral knee bursitis are not before the Board at this 
time, and will not be discussed further in this decision.  
The claim of entitlement to an increased evaluation for 
chronic lumbosacral strain is addressed in the Remand portion 
of this decision.
FINDING OF FACT

There is no evidence of record showing the incurrence or 
aggravation of a chronic bilateral hand disability during 
service, and no medical evidence showing a causal 
relationship between the veteran's current bilateral hand 
condition and either service or her service-connected 
lumbosacral strain.  


CONCLUSION OF LAW

The veteran has not submitted evidence of a well-grounded 
claim of entitlement to service connection for a bilateral 
hand disability.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran claims entitlement to service connection for a 
bilateral hand condition, which she contends is causally 
related to her service-connected lumbosacral strain.
The Board notes that the veteran's contentions and the 
medical evidence of record appear to refer to carpal tunnel 
syndrome  as the claimed disability. 

Factual Background

The veteran's service medical records show that in July 1987, 
she complained of a two-month history of left hand numbness.  
She reported hyperextension of her left wrist, and 
intermittent numbness of the left hand with throbbing 
sensation of the distal digits.  Possible carpal tunnel 
syndrome (CTS) was assessed.  In December 1987, the veteran 
reported intermittent pain in both hands, with a tingling 
sensation at night.  An assessment of possible bilateral CTS, 
possibly resolving, and an alternative assessment of 
tenosynovitis were assessed.  A treatment note dated in 
January 1988 showed that the veteran had been on leave for 
the preceding two weeks and had noted a decrease in left 
wrist symptoms.  An assessment of resolving tendinitis vs. 
CTS was stated, and the veteran was instructed to continue 
the use of wrist splints at night, with introduction of use 
during the day.  Later in January 1988, the veteran 
complained of increased left hand and wrist pain.  An 
assessment of unresolved bilateral CTS, left greater than 
right, was stated.  Subsequent physical therapy treatment 
notes indicate treatment for low back complaints but do not 
reference any wrist complaints.  There is no record of a 
separation examination report in the veteran's claims file.  

In May 1988, the veteran submitted a claim to the Winston-
Salem, North Carolina RO for VA compensation for a right leg 
condition and a back condition.  She failed to report for a 
scheduled examination, and no determination was made with 
respect to her claim.

In August 1988, the veteran submitted an application to the 
Honolulu, Hawaii RO for VA compensation for a back injury, 
for a left knee injury, for chest pains and for a left hand 
disability.  In September 1988, the veteran underwent a VA 
examination in connection with her claims.  The veteran did 
not report any complaints related to her wrists or hands, and 
on examination, no abnormalities of the upper extremities 
were noted.  Neurological status was reported to be intact.  
There was no diagnosis reported with respect to the veteran's 
wrists or hands.

As noted above, in February 1989 the Honolulu RO denied the 
veteran's claim of entitlement to service connection for left 
hand disability on grounds that no diagnosis of a current 
disability was identified on VA examination.

Treatment records from the VA Medical Center (VAMC) in 
Honolulu pertaining to the veteran from May to October 1991 
show that the veteran was referred for physical therapy for 
her service-connected low back disability, with no mention of 
any hand disability.  These treatment records also showed 
treatment for other complaints without any reference to 
complaints of hand or wrist problems.  

In November 1991, the veteran submitted a statement 
indicating that she wished to reopen her claim for service 
connection for "weakness of both hands".  She reported that 
she had received treatment at the VA Outpatient Clinic and an 
Army Base Hospital for her claimed conditions.  Further 
treatment records were obtained from the Honolulu VAMC from 
July to November 1991, to include records from the Tipler 
Army Hospital in Hawaii.  These records show that the veteran 
was treated for several conditions, none of which involved 
the veteran's hands or wrists.  

In a rating decision dated in May 1992, the RO denied 
entitlement to service connection for bilateral hand 
weakness, on the basis of an absence of any medical record of 
any weakness of the hands or any injury or disease process 
which could be responsible for such a condition.  The RO also 
noted that the veteran's service medical records were 
negative for evidence of a condition associated with 
bilateral weakness of the hands during service.

As noted above, in August 1992, the veteran submitted a 
letter informing the RO that she disagreed with the findings 
in the June 1992 decision.  With respect to the claim for 
service connection for a bilateral hand condition, the 
veteran stated that she developed weakness in her hands in 
1987, while working at the Schofield Barracks.  She reported 
having to wear a support band for "some weeks" before she 
could use her hands.  She also stated that she overlooked 
much of her sickness when she was a younger woman, but that 
she was now beginning to feel the pain associated with the 
in-service injuries.

VAMC treatment records dating from December 1992 showed that 
the veteran complained of weakness, swelling and morning pain 
in her hands.  No objective findings were reported on 
examination, and no assessment relative to her bilateral hand 
complaints was stated. 

Upon referral for a neurological evaluation in December 1992, 
the veteran reported a history of on-and-off bilateral 
weakness in her hands beginning some six months prior to the 
examination.  She also reported swelling in her hands in the 
evening, relieved with rest.  She reported some relief with 
wrist splints.  Neurological studies were completed, and 
findings were consistent with right CTS.  Upon follow-up in 
February 1993, the veteran reported the recent onset of right 
arm and shoulder pain.  The examiner stated assessments of 
bilateral hand weakness, probable CTS, possibly related to 
her occupation, and right CTS, with right arm pain, possibly 
secondary to CTS. 

In a June 1995 statement in which the veteran expressed a 
desire to reopen her claim for service connection, she stated 
that a Dr. W. diagnosed weakness in both hands as secondary 
to her service-connected lumbosacral strain.  

The RO obtained private treatment records pertaining to the 
veteran from Dr. W. for treatment dating from July 1994 to 
April 1995.  On her initial visit, the veteran sought 
treatment for swelling, tingling and difficulty grasping in 
both hands, which she reported had an onset two years 
earlier.  She reported that she typed and wrote all day and 
half of the night.  Dr. W. assessed the presence of 
conditions relative to the veteran's neck, shoulder and arm, 
but did not provide an assessment relative to the veteran's 
wrists or hands.  X-rays of the right wrist taken in August 
1994 showed no abnormalities of the right wrist.  In October 
1994, the veteran reported that her left wrist was getting 
better, though her right wrist was giving her trouble.  No 
assessment relative to the wrists or hands was stated.  On 
another October 1994 visit, the veteran complained of 
tenderness in her back and wrists was noted, though no 
assessment relative to her hands or wrists was stated.  No 
complaints of wrist or hand symptoms were noted on 
examination in November 1994, though use of a right wrist 
splint was noted.  Records dating from mid-November to April 
1995 do not show any complaint or assessment related to any 
hand or wrist condition.

VAMC treatment records dating from November 1994 to September 
1995 show complaints of some wrist discomfort in January 
1995.  Private medical treatment for CTS was reported.  An 
undated treatment record, likely dating from Spring of 1995, 
showed an assessment of unchanged CTS.  There is no further 
reference to complaints of wrist or hand symptoms through 
September 1995.

In March 1996, the RO received additional treatment records 
from the veteran's private physician, Dr. W. which indicated 
that a soft tissue calcification in the right shoulder 
accounted for a previous diagnosis of carpal tunnel syndrome.  
Dr. W. reported that the veteran's wrist pain appeared "to 
be caused by the postural work discrepancies and the 
calcification in the right shoulder, as the right wrist 
demonstrates no significant abnormality."  Dr. W. went on to 
state that the veteran had a pinched nerve in her shoulders 
from her daily eight-hour typist posture and the right 
shoulder calcium deposits.  The physician therefore 
attributed the veteran's disability with her current 
employment, and noted that the condition was common in the 
veteran's field.

In April 1996, the veteran submitted a statement with her VA 
Form 9, substantive appeal, in which she again stated that 
she believed that Dr. W's statement indicated that her 
bilateral hand condition was related to her service-connected 
low back condition.

Treatment records from VAMC Honolulu from October 1995 to May 
1996 relate primarily to the veteran's treatment for 
psychiatric conditions which are not at issue here.  However, 
in February 1996, the veteran complained of increased right 
hand pain and numbness, and improved left hand CTS.  An 
assessment of bilateral CTS, resolved on the left, and 
worsening on the right, was stated.  Further medical records 
from this period do not show complaints or assessments 
relative to the veteran's claimed bilateral hand disability.

VA treatment records dating from April to June 1996 show that 
in April 1996, the veteran was evaluated in the neurology 
department for complaints of numbness of the fingers and 
achiness of the arms, forearms and hands.  The veteran 
reported that she had experienced a weakness in her hands and 
legs since approximately 1989 or 1990, which was slowly 
getting worse.  On evaluation, the examiner stated an 
assessment of bilateral subjective decrease in sensation in 
fingertips, which was not reflected in testing.  The examiner 
noted a possible psychogenic component to the reported 
sensory decrease in the fingertips.  In May 1996, the veteran 
was again evaluated in the neurology clinic, and it was noted 
that she reported a more than one-year history of numbness in 
the fourth and fifth fingers bilaterally, frequent dropping 
of objects, and pain in the left wrist for over a year.  
Further nerve conduction studies of the veteran's upper 
extremities did not reveal any etiological basis for the 
veteran's complaints, and no diagnosis was stated.

In June 1997, the veteran was afforded a VA orthopedic 
examination for evaluation of her bilateral hand complaints.  
Examination and testing revealed a diagnosis of right CTS, 
and consistent, but not diagnostic findings of left CTS.

Treatment records pertaining to the veteran's treatment at 
the Las Vegas, Nevada VAMC from April 1996 to December 1997 
and from the Austin, Texas VAMC from October 1996 to November 
1996 were obtained by the RO.  In October 1996, the veteran 
complained of multiple joint pain, but did not note 
complaints related to her hands;  no diagnosis relative to 
the hands was stated.  In January 1997, the veteran was 
evaluated by a physical therapist for complaints of radiating 
low back pain.  The veteran did not report any complaints of 
hand symptoms, and no findings relative to her hands were 
discussed.  The RO also obtained treatment records dating 
from December 1996 to April 1997 from the Michael O'Callaghan 
Federal Hospital at Nellis Air Force Base in Nevada.  The 
April 1997 records did not show any treatment or complaint 
related to the veteran's hands.

In January 1998, the veteran underwent a VA examination which 
did not include any complaints, discussion or evaluation of 
the veteran's claimed bilateral hand disability. 

Relevant Law and Regulations

In general, in order to be entitled to service connection for 
a disease or disability, the evidence must reflect that such 
disease or disability was either incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 1991);  38 
C.F.R. § 3.303 (1998).  That a condition or injury occurred 
in service alone is not enough;  there must be disability 
resulting from that condition or injury.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  Service connection 
may also be granted for a disease first diagnosed after 
service when all of the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. 
§ 3.303(d) (1998).  Service connection may also be granted on 
a secondary basis if a claimed disability is found to be 
proximately due to or is the result of a service-connected 
disability.  38 C.F.R. § 3.310(a) (1998);  Harder v. Brown, 
5 Vet. App. 183, 187 (1993).

The threshold question with regard to a veteran's claim for 
service connection is whether the claim is well grounded 
pursuant to 38 U.S.C.A. § 5107(a) (West 1991).  A well-
grounded claim is a plausible claim which is meritorious on 
its own or capable of substantiation.  Murphy v. Derwinski, 
1 Vet. App. 78 (1990).  If the veteran has not presented a 
well-grounded claim, there is no VA duty to assist her in 
developing the claim, and the claim must be denied.  

In order for a claim to be well grounded, there must be 
competent evidence of
(1) a current disability (a medical diagnosis); (2) 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence) [with respect to secondary service 
connection claims, this includes the presence of a service-
connected disability]; and (3) a nexus between the in-service 
injury or disease and the current disability (medical 
evidence).  See Libertine v. Brown, 9 Vet. App. 521, 524-25 
(1996); Caluza v. Brown, 7 Vet. App. 498 (1995); Jones v. 
Brown, 7 Vet. App. 134, 137 (1994).

The third Caluza element can be satisfied by evidence of 
continuity of symptomatology and medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the symptomatology.  See Savage v. Gober, 
10 Vet. App. 488, 495 (1997).  A chronic disability in 
service can be shown by "either evidence contemporaneous 
with service or the presumption period or evidence that is 
post service or post presumption period."  Id.

Analysis

With regard to petitions to reopen previously and finally 
denied claims, the Board must conduct a three-step analysis.  
Elkins v. West, No. 97-1534 (U.S. Vet. App. February 17, 
1999;  Winters v. West, No. 97-2180 (U.S. Vet. App. February 
17, 1999).  First, the Board must determine whether the 
evidence presented or secured since the prior final denial of 
the claim is "new and material."  Colvin v. Derwinski, 1 
Vet. App. 171, 174 (1991).  If new and material evidence is 
presented or secured with respect to a claim that has been 
finally denied, the claim will be reopened, and the Board 
will determine, based on all the evidence of record in 
support of the claim, and presuming credibility thereof, 
whether the claim is well-grounded pursuant to 38 U.S.C.A. § 
5107(a).  If the claim is well-grounded, the case will be 
decided on the merits, but only after the Board has 
determined that the VA's duty to assist under 38 U.S.C.A. 
§ 5107 has been fulfilled.  The Court noted in Elkins and 
Winters that the ruling in Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998), the Federal Circuit Court "effectively 
decoupled" the determinations of new and material evidence 
and well-groundedness.  Thus, if the Board determines that 
additionally submitted evidence is "new and material," it 
must reopen the claim and perform the second and third steps 
in the three-step analysis, evaluating claim for well-
groundedness in view of all the evidence, both new and old, 
and, if appropriate, evaluating the claim on the merits.  See 
Elkins, No. 97-1534 (U.S. Vet. App. February 17, 1999) and 
Winters v. West, No. 97-2180 (U.S. Vet. App. February 17, 
1999).   

Although the RO determined that the veteran submitted new and 
material evidence which was sufficient to reopen her claim, 
the Board is under the statutory obligation to conduct a de 
novo review of the new and material evidence issue.  Barnett 
v. Brown, 8 Vet. App. 1, 4 (1995); 38 U.S.C.A. §§ 5108, 
7104(b).  Having done so, and having reviewed all of the 
evidence obtained since the veteran's claim was denied in 
February 1989, the Board finds that new and material evidence 
has been submitted to warrant the reopening of the veteran's 
claim.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156; Glynn v. 
Brown, 6 Vet. App. 523, 528-529 (1994).  In particular, some 
medical evidence indicates that the veteran has carpal tunnel 
syndrome.  

Having reopened the veteran's claim of entitlement to service 
connection for a of hand disability, the Board now addresses 
the issue of whether the veteran has presented a well-
grounded claim of entailment to service connection for a 
bilateral hand disability.

As noted above, the Court has determined that a well-grounded 
claim consists of a medical diagnosis of a current 
disability; lay or medical evidence of incurrence or 
aggravation of a disease or injury in service, including a 
service-connected disease or injury; and competent medical 
evidence of a nexus between the in-service injury or disease 
and the current disability. Caluza, 7 Vet. App. at 506.

In determining whether a claim is well grounded, where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is "plausible" or "possible" is required.  See Murphy, 
1 Vet. App. at 81.  In order for a claim for secondary 
service connection for a disorder clearly separate from the 
service-connected disorder to be well-grounded, the appellant 
must present medical evidence to support the alleged causal 
relationship between the service-connected disorder and the 
disorder for which secondary service connection is sought.  
See Jones v. Brown, 7 Vet. App. at 137. 

The veteran's service medical records show that bilateral CTS 
was assessed in January 1988.  Following her discharge from 
service in May 1988, the veteran identified a left wrist 
condition in her August 1988 claim for VA benefits.  However, 
no disability of the hands or wrists was identified on 
examination in September 1988.  The first post-service 
medical record of any complaint of bilateral hand weakness is 
dated in December 1992, and shows that the veteran reported 
only a six-month history of bilateral hand weakness.  
Subsequent medical records, described in detail above, 
demonstrate a similar "on and off" pattern to the veteran's 
complaints of hand problems. The most recent medical records 
available, from 1997 and 1998, do not refer to the veteran's 
claimed hand disability.   

For the purposes of evaluating the veteran's claim, 
notwithstanding the lack of recent reference to such 
disability in the medical records, the Board finds that there 
is evidence of a current bilateral hand and/or wrist 
disability.  The Board also finds that the evidence of record 
indicates that bilateral CTS was assessed during the 
veteran's period of service and that there is a service-
connected lumbosacral disability.  Thus, the first two prongs 
of the Caluza analysis have been satisfied.  However, there 
for the reasons stated below, there is no medical evidence of 
record showing that the veteran's current bilateral hand 
complaints is related to her service, including her service-
connected low back disability..  

With respect to the required medical nexus evidence, an 
assessment in February 1993 indicated that the veteran's hand 
problem was due to her occupation, which involved typing and 
writing.  Similarly, treatment records dating from March 
1996, submitted by Dr. W., indicate that the veteran had CTS 
in at least the right wrist.  Rather than attributing the 
condition to the veteran's period of service or her service-
connected lumbosacral strain, Dr. W. reported that it was due 
to calcium deposits in the veteran's right shoulder and to 
her current work as a secretary, which required hours of 
typing, and associated problems with posture.  

With respect to the veteran's contention that her current 
bilateral hand disability is related to service or to her 
service-connected low back condition, the Board finds that 
there is no medical evidence of record supporting her 
contention.  As noted above, competent medical evidence is 
required to establish a causal relationship between a current 
condition and service pursuant to Caluza.  The record does 
not show that the veteran possesses the requisite knowledge, 
skill, experience, training, or education to qualify as a 
medical expert in order for such testimony to be considered 
competent evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
(1992).  Lay persons are not considered competent to offer 
medical opinions regarding causation or diagnosis, and 
therefore that evidence does not establish that the claim is 
plausible.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

With respect to the veteran's June 1995 statement to the 
effect that Dr. W. had indicated that her bilateral hand 
problem was due to her service-connected back disability, she 
is not qualified to paraphrase medical opinions as a means of 
presenting credible evidence to establish a causal nexus 
between a disability and service.  The connection between 
what a physician said and the layman's account of what the 
physician purportedly said, filtered as it was through a 
layman's sensibilities, is simply too attenuated and 
inherently unreliable to constitute "medical" evidence.  See 
Franzen v. Brown, 9 Vet. App. 235 (1996);  Robinette v. 
Brown, 8 Vet. App. 69 (1995).  Furthermore, the veteran's 
report that Dr. W. related the hand condition to her service-
connected low back condition is directly contradicted by 
Dr. W's opinion which specifically relates the veteran's hand 
condition to her right shoulder condition and to her then-
current employment as a secretary and to her posture while 
typing.  Quite simply, Dr. W's statement indicates a clear 
cause for the veteran's current condition, a cause which has 
not been related to service or any service-connected 
condition.
  
The Board also observes that medical nexus could be 
established if the veteran had a chronic disability during 
service which was continuous thereafter.  See 38 C.F.R. 
§ 3.303(b).  A chronic disability in service can be shown by 
"either evidence contemporaneous with service or the 
presumption period or evidence that is post service or post 
presumption period."  Savage, 10 Vet. App. at 495.  However, 
in this case the veteran's complaints of a hand or wrist 
condition during service have not been identified as a 
chronic condition which continued after service.  In October 
1988, no hand disability was identified on VA examination.  
The record shows that when the veteran sought treatment for 
her hand and wrist complaints in December 1992, she 
complained of a six-month history of the condition.  She has 
not reported receiving any medical treatment for the 
condition between her period of service and December 1992.  
She has not contended that she experienced continuity of 
symptomatology associated with her hands after service.  The 
Board therefore finds that there is no evidence of the 
existence of a chronic condition dating from service.  There 
is no medical evidence of record identifying the veteran's 
bilateral CTS as a chronic condition and no lay evidence 
supporting a finding of a chronic condition dating from 
service.  

In short, there is no medical evidence of record indicating 
that the veteran's condition is directly related to her 
period of service, to the episode of hand or wrist complaints 
during service, or to her service-connected low back 
disability.  
There being no evidence of the incurrence of a chronic 
bilateral hand condition during service, and no competent 
evidence of a causal relationship between the veteran's 
current condition and her service or her service-connected 
lumbosacral strain, the veteran has failed to present a well-
grounded claim for service connection for a bilateral hand 
condition.  The benefit sought on appeal is accordingly 
denied.

Additional Matters

When the Board addresses in its decision a question that has 
not been addressed by the RO, it must consider whether the 
veteran has been given adequate notice to respond and, if 
not, whether he has been prejudiced thereby.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).  In this case, the Board has 
concluded that the veteran has not submitted well-grounded 
claim for entitlement to service connection for a bilateral 
hand disability.  The Board finds that the veteran has been 
given ample opportunity to present evidence and argument in 
support of her claim at the RO, and that she is not 
prejudiced by the Board's denial on the basis that she has 
failed to present a well-grounded claim.

Because the veteran's claim for service connection is not 
well-grounded, VA is under no duty to further assist her in 
developing facts pertinent to that claim.  38 U.S.C.A. § 
5107(a); 38 C.F.R. § 3.159(a);  Epps v. Gober, 126 F.3d 1454 
(Fed. Cir. 1997); see Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990); see also Grottveit, 5 Vet. App. at 93.  VA's 
obligation to assist depends upon the particular facts of the 
case and the extent to which VA has advised the claimant of 
the evidence necessary to be submitted with a VA benefits 
claim.  See Robinette v. Brown, 8 Vet. App. at 78.  The Court 
has recently held that the obligation exists only in the 
limited circumstances where the veteran has referenced other 
known and existing evidence.  Epps v. Brown, 9 Vet. App. 341, 
344 (1996).  The VA is not on notice of any other known and 
existing evidence which would make the adjudicated service 
connection claim plausible by providing credible medical 
evidence of a causal nexus between the veteran's current 
heart disease and service.  The Board's decision serves to 
inform the veteran of the kind of evidence which would be 
necessary to make her claim well-grounded, namely competent 
medical evidence which links the veteran's claimed hand 
disability to service or to a service-connected disability.


ORDER

A well-grounded claim not having been submitted, entitlement 
to service connection for a bilateral hand disability, to 
include carpal tunnel syndrome is denied.


REMAND

The veteran is service-connected for lumbosacral strain, 
currently evaluated as 10 percent disabling.  The veteran 
seeks an increased evaluation for the condition.

The RO has rated the veteran's back disability pursuant to 
38 C.F.R. § 4.71a, Diagnostic Code 5295, for lumbosacral 
strain.  The Board notes that pursuant to the Court decision 
in DeLuca v. Brown, 8 Vet. App. 202 (1995), the criteria 
discussed in 38 C.F.R. §§ 4.40 and 4.45 (1998) must be 
considered when evaluating the claim for the appropriate 
evaluation under DC 5295.  

In DeLuca, the Court held that in evaluating a service-
connected disability involving a joint rated on limitation of 
motion, the Board erred in not adequately considering 
functional loss due to pain under 38 C.F.R. § 4.40 and 
functional loss due to weakness, fatigability, incoordination 
or pain on movement of a joint under 38 C.F.R. § 4.45.  The 
Court in DeLuca held that Diagnostic Codes pertaining to 
range of motion do not subsume 38 C.F.R. §§ 4.40 and 4.45, 
and that the rule against pyramiding set forth in 38 C.F.R. § 
4.14 does not forbid consideration of a higher rating based 
on a greater limitation of motion due to pain on use, 
including use during flare-ups.  The Court remanded the case 
to the Board to obtain a medical evaluation that addressed 
whether pain significantly limits functional ability during 
flare-ups or when the joint is used repeatedly over a period 
of time.  The Court also held that the examiner should be 
asked to determine whether the joint exhibits weakened 
movement, excess fatigability or incoordination.  If 
feasible, these determinations were to be expressed in terms 
of additional range of motion loss due to any pain, weakened 
movement, excess fatigability or incoordination.

The Board finds that the most recent VA orthopedic 
examination relating to the veteran's service-connected low 
back disability did not adequately address the criteria 
required by 38 C.F.R. §§ 4.40 and 4.45 pursuant to the 
Court's ruling in DeLuca.  The Board also notes that the RO 
did not discuss the application of the provisions of 
38 C.F.R. §§ 4.40 and 4.45 with respect to the veteran's 
claim of entitlement to an evaluation in excess of 10 percent 
for the service-connected low back condition.  Therefore, the 
case must be remanded for a new VA orthopedic examination and 
for consideration of any pain and excess functional loss due 
to weakness, fatigability, incoordination or pain on movement 
of a joint under 38 C.F.R. §§ 4.40 and 4.45.

Accordingly, the case is REMANDED for the following:

1.  The RO should contact the veteran to 
obtain the names and addresses and dates 
of treatment for any and all medical care 
providers who provided treatment for her 
low back condition since April 1997.  
After securing any necessary releases, 
the RO should attempt to obtain copies of 
any treatment records referred to by the 
veteran which have not been previously 
obtained.  These records should then be 
associated with the claims file.

2.  When the above development has been 
completed to the extent possible, the RO 
should then schedule the veteran for a VA 
orthopedic examination to determine the 
nature and extent of impairment caused by 
her low back disability, to include range 
of motion studies. The veteran's claims 
folder and a copy of this remand must 
also be made available to and reviewed by 
the examining physician in conjunction 
with the requested examination.  The 
examiner should specifically comment on 
any functional loss associated with the 
veteran's service-connected back 
disability, to include any demonstrated 
functional loss caused by pain.  The 
report of the examination should be 
associated with the veteran's claims 
folder.

3.  Thereafter, the RO should 
readjudicate the issue of entitlement to 
an increased evaluation for a service- 
connected low back disability.  The RO 
should also take into consideration the 
provisions of 38 C.F.R. §§ 4.40 and 4.45.  
If the benefit sought on appeal remains 
denied, the veteran and her 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond.  
Thereafter, the case should be returned 
to the Board, if in order.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran need take no action unless otherwise 
notified.  While this case is in remand status, the veteran 
is free to submit additional evidence and argument on the 
question at issue.  See Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992).

The RO is advised that the Board is obligated by law to 
ensure that the RO complies with its directives, as well as 
those of the United States Court of Veterans Appeals (Court).  
The Court has stated that compliance by the Board or the RO 
is neither optional nor discretionary.  Where the remand 
orders of the Board are not complied with, the Board errs as 
a matter of law when it fails to ensure compliance, and a 
further remand of the case will be mandated.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

 Department of Veterans Affairs

